Title: To James Madison from Orchard Cook, 20 January 1809
From: Cook, Orchard
To: Madison, James



Honourd Sir,
Friday Jany. 20th. 1809.

It is understood that the Office of Collector of the Port of Newbury Port will be soon vacant, as all agree in the necessity of a removal.
Various circumstances render an appointment to this Office desirable to me.  And I have written to the President on the subject.  Knowing that nothing has been done without your concurrence, & that now, when you are on the eve of directing the Destinies of the nation, nothing ought to be done but with your leading direction, I ask your aid, well knowing that nothing but the best good of the Public can influence your selection.  It is pointedly declard that the Town of Newbury Port does not furnish a suitable Person with weight of Character & influence sufficient for the Office (excepting those who are concernd in navigation & who are ineligible by Law).  And it is confidently asserted by Gentlemen, of whose knowledge & veracity there can be no doubt.  That the Person in whose favour a number of Persons have been prevaild on to sign, is a Person utterly improper, whose Conduct has been flagitious in the extreme, nor do I think procuring a Number of signers ought ever to direct an Executive.  I know it has been said that an Artful & intriguing Man, by “Attacking & persuading men seperately, may procure signers (& even some good natured respectable ones), for almost any thing.  Letters from respectable & intelligent Men are not subject to all the exceptions of a list of signers.  You will excuse the freedom of this remark, as it is only intended to apply to a Mr. scratched out a Man whom I can never respect, & the Appointment of whom every real Friend to the Govt. must deprecate.  There may be some other Person there who is suitable & worthy, but timber is scarce indeed in that Town, & I should much rather a Federalist of Character & integrity should have the Office than any I have heard mentiond.  In nothing have we & the Cause sufferd in the East more than in the Deceptions which have been so often practised on the Executive  Neither Mr. Cogswell, nor Mr. Marquon will answer, & I do no more than what I know to be a Duty in saying so.
At a time like the present it may with justice be said that a Person utterly unconnected by Bands of consanguinity or partiality, or embitter’d by opposition, would be more likely (caeteris paribus other things being equal) to do the most equal & impartial justice, making the Law his only guide, abstract from all Caprice, favour or resentment.
I am well acquainted with a few of the Republicans of New bury Port who wish the Number increased in the Town, & who I flatter my self would be highly pleased with my appointment there.
If I should be so fortunate as to receive your influence in this Appointment, my Gratitude would never cease, and I have no doubt that by my exertions a republican would succeed me in Congress.  Resting assured that you will wisely determine, I have the honour to be with the highest sentiments of political & personal respect & consideration Your devoted Servt.

Orchard Cook


permit me to ask that this may be considered as wholly confidential

